In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 16‐3017 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                 v. 

MICHAEL COSCIA, 
                                              Defendant‐Appellant. 
                    ____________________ 

        Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
        No. 1:14‐cr‐00551‐1 — Harry D. Leinenweber, Judge. 
                    ____________________ 

   ARGUED NOVEMBER 10, 2016 — DECIDED AUGUST 7, 2017 
               ____________________ 

   Before RIPPLE, MANION, and ROVNER, Circuit Judges. 
   RIPPLE,  Circuit  Judge.  Today  most  commodities  trading 
takes place on digital markets where the participants utilize 
computers to execute hyper‐fast trading strategies at speeds, 
and in volumes, that far surpass those common in the past. 
2                                                             No. 16‐3017 

This case involves allegations of spoofing1 and commodities 
fraud in this new trading environment. The Government al‐
leged that Michael Coscia commissioned and utilized a com‐
puter program designed to place small and large orders sim‐
ultaneously on opposite sides of the commodities market in 
order  to  create  illusory  supply  and  demand  and,  conse‐
quently,  to  induce  artificial  market  movement.    Mr.  Coscia 
was charged with violating the anti‐spoofing provision of the 
Commodity  Exchange  Act,  7  U.S.C.  §§  6c(a)(5)(C)  and 
13(a)(2), and with commodities fraud, 18 U.S.C. § 1348(1). He 
was  convicted  by  a  jury  and  later  sentenced  to  thirty‐six 
months’ imprisonment.2 
   Mr. Coscia now appeals.3 He submits that the anti‐spoof‐
ing statute is void for vagueness and, in any event, that the 
evidence on that count did not support conviction. With re‐
spect to the commodities fraud violations, he submits that the 
Government produced insufficient evidence and that the trial 
court  applied  an  incorrect  materiality  standard.  Finally,  he 
contends that the district court erred in adjudicating his sen‐
tence by adding a fourteen‐point loss enhancement. 
    We  cannot  accept  these  submissions.  The  anti‐spoofing 
provision provides clear notice and does not allow for arbi‐
trary enforcement. Consequently, it is not unconstitutionally 
vague.  Moreover,  Mr.  Coscia’s  spoofing  conviction  is  sup‐


                                                 
1 The term “spoofing,” as will be explained in greater detail below, is de‐

fined as “bidding or offering with the intent to cancel the bid or offer be‐
fore execution.” 7 U.S.C. § 6c(a)(5)(C). 
2 The district court had jurisdiction over this case under 18 U.S.C. § 3231. 

3 We have jurisdiction over this appeal under 28 U.S.C. § 1291. 
No. 16‐3017                                                                  3

ported by sufficient evidence. With respect to the commodi‐
ties fraud violation, there was more than sufficient evidence 
to  support  the  jury’s  verdict,  and  the  district  court  was  on 
solid ground with respect to its instruction to the jury on ma‐
teriality. Finally, the district court did not err in applying the 
fourteen‐point loss enhancement. 
       
                                                    I 
                                      BACKGROUND 
                                                    A. 
    The charges against Mr. Coscia are based on his use of pre‐
programmed  algorithms  to  execute  commodities  trades  in 
high‐frequency trading.4 This sort of trading “is a mechanism 
for making large volumes of trades in securities and commod‐
ities based on trading decisions effected in fractions of a sec‐
ond.”5 Before proceeding with the particular facts of this case, 
we pause to describe the trading environment in which these 
actions took place. 

                                                 
4  Mr.  Coscia’s  opening  brief  conflates  algorithmic  trading  and  high‐
frequency trading. See Appellant’s Br. 5. High‐frequency trading, or HFT, 
is perhaps better conceptualized as “a subset of algorithmic trading.” Tara 
E. Levens, Comment, Too Fast, Too Frequent? High‐Frequency Trading and 
Securities Class Actions, 82 U. Chi. L. Rev. 1511, 1527 (2015). 
5 United States v. Aleynikov, 676 F.3d 71, 73 (2d Cir. 2012); see also United 

States v. Aleynikov, 737 F. Supp. 2d 173, 175 (S.D.N.Y. 2010) (explaining that 
HFT  “involves  the  rapid  execution  of  high  volumes  of  trades  in  which 
trading decisions are made by sophisticated computer programs that use 
complex mathematical formulae known as algorithms”); United States v. 
Pu, 814 F.3d 818, 821 (7th Cir. 2016) (defining HFT as “the rapid buying 
and selling of publicly traded stocks”).  
4                                                                   No. 16‐3017 

    The basic process at the core of high‐frequency trading is 
fairly  straightforward:  trading  firms  use  computer  software 
to  execute,  at  very  high  speed,  large  volumes  of  trades.  A 
number of legitimate trading strategies can make this practice 
very  profitable.  The  simplest  approaches  take  advantage  of 
the minor discrepancies in the price of a security or commod‐
ity that often emerge across national exchanges. These price 
discrepancies  allow  traders  to  arbitrage  between  exchanges 
by buying low on one and selling high on another. Because 
any  such  price  fluctuations  are  often  very  small,  significant 
profit  can  be  made  only  on  a  high  volume  of  transactions. 
Moreover, the discrepancies often last a very short period of 
time (i.e., fractions of a second); speed in execution is there‐
fore an essential attribute for firms engaged in this business.6 


                                                 
6 The Southern District of New York has noted that “[s]ome commentators 

and, at points, the SEC, have stated that HFT firms have a positive effect 
on the market by creating significant amounts of liquidity, thereby per‐
mitting the national stock market to operate more efficiently and benefit‐
ting  ordinary  investors.”  In  re  Barclays  Liquidity  Cross  &  High  Frequency 
Trading Litig., 126 F. Supp. 3d 342, 350 (S.D.N.Y. 2015).  
     Nonetheless, HFT is not unambiguously good. Rather, some have 
           sharply criticized the HFT firms’ trading practices. Chief 
           among  their  criticisms  …  is  that  the  HFT  firms  use  the 
           speed at which they are capable of trading to identify the 
           trading  strategies  being  pursued  by  ordinary  investors 
           and  react  in  a  manner  that  forces  ordinary  investors  to 
           trade at a less advantageous price, with the HFT firm tak‐
           ing as profit a portion of the “delta”—that is, the differ‐
           ence  between  the  price  at  which  the  ordinary  investor 
           would  have  traded  and  the  price  at  which  it  actually 
           traded as a result of the HFT firm’s actions. 
No. 16‐3017                                                                 5

     Although high‐frequency trading has legal applications, it 
also  has  increased  market  susceptibility  to  certain  forms  of 
criminal  conduct.  Most  notably,  it  has  opened  the  door  to 
spoofing, which Congress criminalized in 2010 as part of the 
Dodd‐Frank  Wall  Street  Reform  and  Consumer  Protection 
Act, Pub. L. No.  111‐203, 124 Stat. 1376 (2010). The relevant 
provision proscribes “any trading, practice, or conduct that … 
is, is of the character of, or is commonly known to the trade 
as, ‘spoofing’ (bidding or offering with the intent to cancel the 
bid or offer before execution).” 7 U.S.C. § 6c(a)(5).7 For present 
purposes, a bid is an order to buy and an offer is an order to 
sell. 
     In practice, spoofing, like legitimate high‐frequency trad‐
ing, utilizes extremely fast trading strategies. It differs from 
legitimate trading, however, in that it can be employed to ar‐
tificially move the market price of a stock or commodity up and 
down, instead of taking advantage of natural market events 
(as in the price arbitrage strategy discussed above). This arti‐
ficial  movement  is  accomplished  in  a  number  of  ways,  alt‐
hough it is most simply realized by placing large and small 
orders  on  opposite  sides  of  the  market.  The  small  order  is 
placed at a desired price, which is either above or below the 
current market price, depending on whether the trader wants 
to buy or sell. If the trader wants to buy, the price on the small 
batch will be lower than the market price; if the trader wants 
                                                 
Id.  
7 The provision has almost no legislative history. The only meaningful ref‐

erence reads as follows: “The CFTC requested, and received, enforcement 
authority with respect to insider trading, restitution authority, and disrup‐
tive trading practices.” 156 Cong. Rec. S5992 (daily ed. July 15, 2010) (state‐
ment of Sen. Lincoln) (emphasis added).  
6                                                       No. 16‐3017 

to sell, the price on the small batch will be higher. Large or‐
ders  are  then  placed  on  the  opposite  side  of  the  market  at 
prices designed to shift the market toward the price at which 
the small order was listed. 
     For example, consider an unscrupulous trader who wants 
to buy corn futures at $3.00 per bushel in a market where the 
current price is $3.05 per bushel. Under the basic laws of sup‐
ply and demand, this trader can drive the price downward by 
placing  sell  orders  for  large  numbers  of  corn  futures  on  the 
market  at  incrementally  decreasing  prices  (e.g.,  $3.04,  then 
$3.03, etc.), until the market appears to be saturated with in‐
dividuals wishing to sell, the price decreases, and, ultimately, 
the  desired  purchase  price  is  reached.  In  short,  the  trader 
shifts  the  market  downward  through  the  illusion  of  down‐
ward market movement resulting from a surplus of supply. 
Importantly, the large, market‐shifting orders that he places 
to create this illusion are ones that he never intends to execute; 
if they were executed, our unscrupulous trader would risk ex‐
tremely  large  amounts  of  money  by  selling  at  suboptimal 
prices. Instead, within milliseconds of achieving the desired 
downward market effect, he cancels the large orders. 
    Once our unscrupulous trader has acquired the commod‐
ity or stock at the desired price, he can then sell it at a higher 
price than that at which he purchased it by operating the same 
scheme in reverse. Specifically, he will place a small sell order 
at the desired price and then place large buy orders at increas‐
ingly high prices until the market appears flooded with de‐
mand, the price rises, and the desired value is hit. Returning 
to the previous example, if our unscrupulous trader wants to 
sell his corn futures (recently purchased at $3.00 per bushel) 
for $3.10 per bushel, he will place large buy orders beginning 
No. 16‐3017                                                           7

at the market rate ($3.00), quickly increasing that dollar value 
(e.g.,  $3.01,  then  $3.02,  then  $3.03,  etc.),  creating  an  appear‐
ance  of  exceedingly  high  demand  for  corn  futures,  which 
raises the price, until the desired price is hit. Again, the large 
orders  will be on the market for incredibly  short periods of 
time (fractions of a second), although they will often occupy 
a large portion of the market in order to efficiently shift the 
price. 
       
                                                    B. 
    On October 1, 2014, a grand jury indicted Mr. Coscia for 
spoofing  and  commodities  fraud  based  on  his  2011  trading 
activity. Prior to trial, he moved to dismiss the indictment, ar‐
guing that the anti‐spoofing provision was unconstitutionally 
vague. He further argued that he did not commit commodi‐
ties fraud as a matter of law. The district court rejected both 
arguments. 
    Trial  began  on  October  26,  2015,  and  lasted  seven  days. 
The testimony  presented  at  trial  explained  that the relevant 
conduct began in August of 2011, lasted about ten weeks, and 
followed a very particular pattern. When he wanted to pur‐
chase,  Mr.  Coscia  would  begin  by  placing  a  small  order  re‐
questing to trade at a price below the current market price. He 
then would place large‐volume orders, known as “quote or‐
ders,”8 on the other side of the market. A small order could be 
as small as five futures contracts, whereas a large order would 
represent as many as fifty or more futures contracts. At times, 

                                                 
8 Government’s Br. 3. 
8                                                                    No. 16‐3017 

his  large  orders  risked  up  to  $50  million.9  The  large  orders 
were generally placed in increments that quickly approached 
the price of the small orders. 
    Mr.  Coscia’s  specific  activity  in  trading  copper  futures 
helps  to  clarify  this  dynamic.  During  one  round  of  trading, 
Mr. Coscia  placed  a  small  sell  order  at  a  price  of  32755,10 
which  was,  at  that  time,  higher  than  the  current  market 
price.11 Large orders were then placed on the opposite side of 
the  market  (the  buy  side)  at  steadily  growing  prices,  which 
started at 32740, then increased to 32745, and increased again 
to  32750.12  These  buy  orders  created  the  illusion  of  market 
movement, swelling the perceived value of any given futures 
contract  (by  fostering  the  illusion  of  demand)  and  allowing 
Mr. Coscia to sell his current contracts at the desired price of 
32755—a price equilibrium that he created. 


                                                 
9 R.88 at 94 (Tr. 699); R.90 at 66–67 (Tr. 1042–43).  

10 As explained at trial: 

                The  tick  size  for  copper  futures  is  one‐half  of  one‐
            thousandth  of  a  cent.  So  for  purposes  of  the  way  these 
            prices are here, the tick size is an increment of five. …  
                 …. 
                …  [N]umerical  increments  of  five  …  represent  one 
           tick, so a five amount increase in the number is one tick 
           in the copper futures. 
R.89 at 63 (Tr. 820). In other words, increments of five represent (at least 
for copper futures) one‐half of one‐thousandth of a cent.  
11 Id. at 63–65 (Tr. 820–22); R.177‐24.  

12 R.177‐24; R.89 at 64–65 (Tr. 821–22). 
No. 16‐3017                                                        9

    Having sold the five contracts for 32755, Mr. Coscia now 
needed to buy the contracts at a lower price in order to make 
a profit. Accordingly, he first placed an order to buy five cop‐
per  futures  contracts  for  32750,  which  was  below  the  price 
that he had just created.13 Second, he placed large‐volume or‐
ders on the opposite side of the market (the sell side), which 
totaled  184  contracts.  These  contracts  were  priced  at  32770, 
and then 32765, which created downward momentum on the 
price of copper futures by fostering the appearance of abun‐
dant supply at incrementally decreasing prices. The desired 
devaluation  of  the  contracts  was  almost  immediately 
achieved, allowing Mr. Coscia to buy his small orders at the 
artificially deflated price of 32750. The large orders were then 
immediately  cancelled.14  The  whole  process  outlined  above 
took place in approximately two‐thirds of a second, and was 
repeated tens of thousands of times, resulting in over 450,000 
large orders, and earning Mr. Coscia $1.4 million. All told, the 
trial evidence suggested that this process allowed Mr. Coscia 
to buy low and sell high in a market artificially distorted by 
his actions. 
    The  Government  also  introduced  evidence  regarding 
Mr. Coscia’s intent to cancel the large orders prior to their ex‐
ecution. The primary items of evidence in support of this al‐
legation were the two programs that Mr. Coscia had commis‐
sioned  to  facilitate  his  trading  scheme:  Flash  Trader  and 
Quote Trader. The designer of the programs, Jeremiah Park, 
testified that Mr. Coscia asked that the programs act “[l]ike a 

                                                 
13 R.177‐24; R.89 at 66–67 (Tr. 823–24).  

14 R.177‐24; R.89 at 65–67 (Tr. 822–24).  
10                                                             No. 16‐3017 

decoy,”  which  would  be  “[u]sed  to  pump  [the]  market.”15 
Park  interpreted  this  direction as a desire  to “get a reaction 
from the other algorithms.”16 In particular, he noted that the 
large‐volume orders were designed specifically to avoid be‐
ing filled and accordingly would be canceled in three partic‐
ular circumstances: (1) based on the passage of time (usually 
measured in milliseconds); (2) the partial filling of the large 
orders; or (3) complete filling of the small orders.17 
     A great deal of testimony was presented at trial to support 
the contention that Mr. Coscia’s programs functioned within 
their intended parameters. For example, John Redman, a di‐
rector of compliance for Intercontinental Exchange, Inc.,18 tes‐
tified that Mr. Coscia 
        would place a small buy or sell order in the mar‐
        ket,  and  then  immediately  after  that,  he  would 
        place  a  series  of  much  larger  opposite  orders  in 
        the market, progressively improving price levels 
        toward  the  previous  order  that  he  placed.  That 
        small initial order would trade, and then the large 
        order  would  be  canceled  and  be  replaced  by  a 

                                                 
15 R.86 at 231 (Tr. 498), at 235 (Tr. 502). 

16 Id. at 235 (Tr. 502). 

17 R.87 at 71–72 (Tr. 577–78).  

18  Mr.  Coscia  used  his  algorithms  on  both  the  Chicago  Mercantile  Ex‐

change and the Intercontinental Exchange, although he was charged only 
for his conduct on the Chicago Mercantile Exchange. Nonetheless, the in‐
dictment also does mention the Intercontinental Exchange trading and a 
substantial amount of information related to that trading was offered at 
trial. 
No. 16‐3017                                                                   11

         small order, and the large orders in the opposite 
         direction will have previously taken place.[19] 
Redman further testified that Mr. Coscia placed 24,814 large 
orders between August and October 2011, although he only 
traded on 0.5% of those orders.20 During this same period he 
placed  6,782  small  orders  on  the  Intercontinental  Exchange 
and  approximately  52%  of  those  orders  were  filled.21  Mr. 
Redman  additionally  explained  that  this  activity  made  the 
small  orders  “100  times”  more  likely  to  be  filled  than  the 
large‐volume orders.22 Mr. Redman made clear that this was 
highly unusual: 
              What we normally see is people placing or‐
           ders of roughly the same size most of the time 
           and,  therefore,  there  aren’t  two  order  sizes  in 
           use  with  a  different  cancellation  rate  between 
           them. There’s just one order size in use and the 
           cancellation rate is, there’s just one.[23] 




                                                 
19 R.82 at 254 (Tr. 254). 

20 R.86 at 22 (Tr. 289). 

21 Id. at 23–24 (Tr. 290–91). 

22 Id. at 24 (Tr. 291).  

23 Id. at 25 (Tr. 292); see also id. at 85 (Tr. 352) (“Mr. Coscia was the only 

person  we  looked  at  in  this  time  frame  who  would  put  in  small  orders 
with one cancellation rate and big orders with a completely different can‐
cellation rate. That was unusual.”).  
12                                                       No. 16‐3017 

Finally, Mr. Redman also noted that Mr. Coscia’s order‐to‐fill 
ratio (i.e., the average size of the order he showed to the mar‐
ket divided by the average size of the orders filled)24 was ap‐
proximately  1,600%,  whereas  other  traders  generally  pre‐
sented ratios of between 91% and 264%.25 
    Other traders testified to the effect of Mr. Coscia’s trading 
on  their  businesses.  For  example,  Anand  Twells  of  Citadel, 
LLC, explained that his firm lost $480 in 400 milliseconds as a 
result of trading with Mr. Coscia.26 Similarly, Hovannes Der‐
menchyan of Teza Technologies testified that he “lost $10,000 
over the course of an hour” of trading with Mr. Coscia.27  Fi‐
nally,  Alexander  Gerko  of  XTX  Markets  described  how  his 
firm “probably lost low hundreds of thousands of dollars” as 
a result of Mr. Coscia’s actions.28 
   The Government also introduced Mr. Coscia’s prior testi‐
mony  from  a  deposition  taken  by  the  Commodity  Futures 
Trading  Commission.  In  that  deposition,  Mr. Coscia  ex‐
plained the logic behind his trading as follows: 
               The  logic  is  I  wanted  to  make  a  program 
            with two sides. I noticed there was more trading 
            done when one side was larger than the other, 



                                                 
24 See id. at 28 (Tr. 295); see also infra at 26–27.  

25 See R.86 at 30–33 (Tr. 297–300). 

26 R.88 at 30 (Tr. 635). 

27 Id. at 51 (Tr. 656). 

28 Id. at 105 (Tr. 710). 
No. 16‐3017                                                          13

            and I made a program to make a market as tight 
            as possible with different lopsided markets. 
                  …. 
               I watched the screen, and through watching 
            the  screen  for  years  or  weeks,  I  noticed  that 
            when there was a larger order and smaller or‐
            der, a lopsided market, there was more of a ten‐
            dency for trading to occur.[29] 
When  pressed  on  why  he  designed  the  program  to  cancel 
when  the  large  orders  risked  being  filled,  without  placing 
similar  parameters  on  the  small  orders,  Mr.  Coscia  simply 
stated  “[t]hat’s just  how it  was programmed. I  don’t  give  it 
much thought beyond that.”30 At trial, Mr. Coscia further tes‐
tified that, “Obviously, there’s less risk there. I thought it was 
common sense. But I should have given more of an explana‐
tion.”31 Ultimately, as explained by his counsel in summation, 
Mr. Coscia’s defense was that he “placed real orders that were 
exactly that, orders that were tradeable.”32 
    The  jury  convicted  Mr.  Coscia  on  all  counts.  Mr.  Coscia 
then filed a motion for acquittal. The district court denied the 
motion in a memorandum opinion and order issued on April 
6, 2016. The district court determined that the evidence was 
sufficient  to  prove  that  Mr.  Coscia  committed  commodities 


                                                 
29 R.87 at 52 (Tr. 558). 

30 Id. at 61 (Tr. 567).  

31 R.89 at 168 (Tr. 925).  

32 R.92 at 59 (Tr. 1472). 
14                                                           No. 16‐3017 

fraud and that his deception was material. Moreover, with re‐
spect  to  the  spoofing  charge,  the  court  held  that  the  statute 
was not void for vagueness. Finally, the court denied a chal‐
lenge to the definition of materiality provided in the commod‐
ities fraud jury instructions. 
    Thereafter, the district court, applying a fourteen‐point en‐
hancement for the estimated loss attributable to the illegal ac‐
tions,  sentenced  Mr.  Coscia  to  thirty‐six  months’  imprison‐
ment to be followed by two years’ supervised release.  
       
                                    II 
                            DISCUSSION 
                                    A. 
   We begin with Mr. Coscia’s contention that the anti‐spoof‐
ing  provision  is  unconstitutionally  vague.  For  the  conven‐
ience of the reader, we set forth the statutory provision in its 
entirety: 
      (5) Disruptive practices 
         It shall be unlawful for any person to engage in 
      any trading, practice, or conduct on or subject to the 
      rules of a registered entity that— 
                 … 
                 (C)  is,  is  of  the  character  of,  or  is  com‐
             monly  known  to  the  trade  as,  “spoofing” 
             (bidding or offering with the intent to cancel 
             the bid or offer before execution). 
              
No. 16‐3017                                                            15

7  U.S.C.  §  6c(a)(5).  The  Fifth  Amendment’s  guarantee  that 
“[n]o person shall … be deprived of life, liberty, or property, 
without due process of law” forbids vague criminal laws. U.S. 
Const. amend. V.; Johnson v. United States, 135 S. Ct. 2551, 2556 
(2015). This constitutional proscription gives rise to the gen‐
eral rule that “prohibits the government from imposing sanc‐
tions under a criminal law so vague that it fails to give ordi‐
nary people fair notice of the conduct it punishes, or so stand‐
ardless that it invites arbitrary enforcement.” Welch v. United 
States, 136 S. Ct. 1257, 1262 (2016) (internal quotation marks 
omitted). We review a challenge to a statute’s constitutional‐
ity, including vagueness challenges, de novo. See United States 
v. Leach, 639 F.3d 769, 772 (7th Cir. 2011). 
 
                                                    1. 
    Mr. Coscia first submits that the statute gives inadequate 
notice  of  the  proscribed  conduct.  He  submits  that  Congress 
did not intend the parenthetical included in the statute to de‐
fine spoofing.33 Mr. Coscia contends that, by “placing ‘spoof‐
ing’ in quotation marks and referring to a ‘commonly known’ 
definition  in  the  trade,  Congress  clearly  signaled  its  (mis‐
taken) belief that the definition of ‘spoofing’ had been estab‐
lished  in  the  industry  as  a  term  of  art.”34  In  support  of  this 
argument,  he  further  submits  that  this  statutory  structure 




                                                 
33 Appellant’s Br. 40.  

34 Id. 
16                                                                  No. 16‐3017 

mirrors  the  “wash  sale”  provision  of  the  Commodity  Ex‐
change  Act35  and  that  this  “parallel  approach  in  statutory 
structure  strongly  suggests  that  Congress  intended  for  the 
‘spoofing’ definition, like the ‘wash sale’ definition, to be es‐
tablished by sources outside the statutory text.”36 We cannot 
accept this argument; it overlooks that the anti‐spoofing pro‐


                                                 
35 7 U.S.C. § 6c(a) provides, in relevant part: 

            (1) Prohibition 
              It shall be unlawful for any person to offer to enter into, 
           enter  into,  or  confirm  the execution  of a  transaction de‐
           scribed in paragraph (2) involving the purchase or sale of 
           any commodity for future delivery (or any option on such 
           a  transaction  or  option  on  a  commodity)  or  swap  if  the 
           transaction is used or may be used to— 
                       (A) hedge any transaction in interstate commerce 
                  in the commodity or the product or byproduct of the 
                  commodity; 
                      (B) determine the price basis of any such transac‐
                  tion in interstate commerce in the commodity; or 
                     (C) deliver any such commodity sold, shipped, or 
                 received in interstate commerce for the execution of 
                 the transaction. 
           (2) Transaction 
               A transaction referred to in paragraph (1) is a transac‐
           tion that— 
                     (A)(i)  is,  of  the  character  of,  or  is  commonly 
                 known to the trade as, a “wash sale” or “accommoda‐
                 tion trade”; …. 
36 Appellant’s Br. 41.  
No. 16‐3017                                                                      17

vision,  unlike  the  wash  sale  provision,  contains  a  parenthe‐
tical definition, rendering any reference to an industry defini‐
tion irrelevant.37  
    Relying  on  Chickasaw  Nation  v.  United  States,  534  U.S.  84 
(2001), Mr. Coscia next submits that the “use of parentheses 
emphasizes the fact that that which is within is meant simply 
to be illustrative,” id. at 89. The provision at issue in Chickasaw 
Nation, a portion of the Indian Gaming Regulatory Act, Pub. 
L. No. 100‐497, 102 Stat. 2467 (1988), referred to “[t]he provi‐
sions  of  Title  26  (including  sections  1441,  3402(q),  6041,  and 
6050I,  and  chapter  35  of  such  title).”  25  U.S.C.  §  2719(d)(1) 
(emphasis  added).  The  anti‐spoofing  statute,  on  the  other 
hand, reads: 
               It shall be unlawful for any person to engage 
           in any trading, practice, or conduct on or subject 
           to the rules of a registered entity that— 
                       … 
                     (C)  is,  is  of  the  character  of,  or  is  com‐
                 monly  known  to  the  trade  as,  “spoofing” 
                 (bidding or offering with the intent to cancel 
                 the bid or offer before execution). 


                                                 
37  Compare  7  U.S.C.  §  6c(a)(5)  (explaining that  “any  trading,  practice,  or 

conduct … that … is, is of the character of, or is commonly known to the 
trade as, ‘spoofing’ (bidding or offering with the intent to cancel the bid or offer 
before execution)” is illegal) (emphasis added), with id. § 6c(a)(2)(A)(i) (out‐
lining the wash sale provision, which prohibits any transaction that “is, of 
the character of, or is commonly known to the trade as, a ‘wash sale’ or 
‘accommodation trade’”).  
18                                                               No. 16‐3017 

7 U.S.C. § 6c(a)(5). Comparing the statutes, it is clear that, in 
the Indian Gaming Regulatory Act, the use of the word “in‐
cluding”  rendered  the  parenthetical  illustrative.  The  anti‐
spoofing  provision,  however,  has  no  such  language  and  is 
thus meaningfully different. The Supreme Court has read par‐
enthetical language like the language before us today as defi‐
nitional instead of illustrative. See, e.g., Lopez v. Gonzales, 549 
U.S. 47, 52–53 (2006).38 In any event, this argument does little 
to aid Mr. Coscia because, here, the charged conduct clearly 
falls  within  the  ambit  of  the  statute  regardless  whether  the 
parenthetical is an example or a definition. 
    In  the  same  vein,  Mr.  Coscia  contends  that  the  lack  of  a 
Commodity  Futures  Trading  Commission  regulation  defin‐
ing the contours of spoofing adds to his lack of notice. None‐
theless,  the  Supreme  Court  has  explained  that  “the  touch‐
stone [of a fair warning inquiry] is whether the statute, either 
standing alone or as construed, made it reasonably clear at the 
relevant  time  that  the  defendant’s  conduct  was  criminal.” 
United States v. Lanier, 520 U.S. 259, 267 (1997). Consequently, 
because the statute clearly defines “spoofing” in the parenthe‐
tical,  Mr.  Coscia had adequate notice of  the prohibited  con‐
duct. 
   Mr. Coscia also makes a broader notice argument. He con‐
tends, in effect, that the absence of any guidance external to 
the statutory language—no legislative history, no recognized 



                                                 
38 Cf. Novacor Chems., Inc. v. United States, 171 F.3d 1376, 1381 (Fed. Cir. 

1999)  (stating  that  “general  principles  of  construction  support  the  view 
that a parenthetical is the definition of the term which it follows”). 
No. 16‐3017                                                      19

industry definition, no Commodity Futures Trading Commis‐
sion rule—leaves a person of ordinary intelligence to specu‐
late  about  the  definition  Congress  intended  when  it  placed 
“spoofing” in quotation marks.39 In support of this argument, 
Mr. Coscia relies on Upton v. S.E.C., 75 F.3d 92 (2d Cir. 1996). 
In that case, the defendant had technically complied with the 
requirements of a rule, but the SEC took the position that his 
actions  nevertheless  violated  the  spirit  and  purpose  of  the 
rule. Prior to the issuance of an interpretive memorandum ex‐
plaining that position, “[t]he Commission was aware that bro‐
kerage firms were evading the substance of Rule 15c3–3(e).” 
Id. at 98. Nonetheless, “[a]part from issuing one consent order 
carrying ‘little, if any, precedential weight,’ the Commission 
took no steps to advise the public that it believed the practice 
was questionable until August 23, 1989, after Upton had al‐
ready  stopped  the  practice.”  Id.  (internal  citation  omitted). 
Accordingly, “[b]ecause there was substantial uncertainty in 
the Commission’s interpretation of Rule 15c3–3(e),” the court 
held that “Upton was not on reasonable notice that [his] con‐
duct might violate the Rule.” Id. 
    The present situation is wholly different from the one in 
Upton.  Here,  Congress  enacted  the  anti‐spoofing  provision 
specifically to stop spoofing—a term it defined in the statute. 
Accordingly,  any  agency  inaction—the  issue  presented  by 
Upton—is irrelevant; Congress provided the necessary defini‐
tion and, in doing so, put the trading community on notice. 
Lanier,  520  U.S.  at  267  (explaining  that  “the  touchstone  is 
whether  the  statute,  either  standing  alone  or  as  construed, 


                                                 
39 Appellant’s Br. 43. 
20                                                                   No. 16‐3017 

made it reasonably clear at the relevant time that the defend‐
ant’s conduct was criminal”).  
    For the same reason, the arguments about a lack of indus‐
try definition or legislative history are irrelevant. The statute 
“standing  alone”  clearly  proscribes  the  conduct;  the  term 
“spoofing” is defined in the statute. Id.40 

                                                 
40  In  support  of  these  arguments,  Mr.  Coscia  contends  that  the  district 

court’s own interpretation of the anti‐spoofing provision shifted through‐
out the proceedings and thus underscores the provision’s inherent vague‐
ness.  The  first  passage  to  which  he  invites  our  attention  is  the  district 
court’s order denying the posttrial motion:  
           The purpose is clear: to prevent abusive trading practices 
           that artificially distort the market. That, in turn, only oc‐
           curs when there is intent to defraud by placing illusory 
           offers (or put another way, by placing offers with the in‐
           tent to cancel them before execution). 
R.124 at 8. The second passage is from the defendant’s sentencing hearing 
where the district court noted that defendant “manipulated the market, 
that [his trading] caused the market for a specific lot to go up one tick and, 
therefore, he was able to sell high.” R.162 at 9.  
    In  context,  neither  of  these  passages  is  troubling.  The  first  quote  is 
taken from a larger discussion that explains how Congress limited the stat‐
ute to manipulative cancellations: 
                Coscia  had  fair  notice.  It  would  be  unreasonable  to 
           believe that Congress had intended to criminalize all or‐
           ders  that  are  eventually  cancelled  at  any  point,  for  any 
           reason,  under  7  U.S.C.  §  6c(a)(5)(C).  The  definition  of 
           spoofing must be read in conjunction with the companion 
           statutory provision that actually criminalizes the conduct: 
           [7]  U.S.C.  §  13(a)(2)  prohibits  the  manipulation  or  at‐
           tempted  manipulation  of  commodity  prices  generally, 
           and prohibits knowing violation of the anti‐spoofing rule. 
No. 16‐3017                                                                       21

                                                    2. 
    Mr. Coscia next contends that, even if the statute gives ad‐
equate  notice,  the  parenthetical  definition  encourages  arbi‐
trary enforcement. He specifically notes that high‐frequency 
traders cancel 98% of orders before execution and that there 
are  simply  no  “tangible  parameters  to  distinguish 
[Mr.] Coscia’s  purported  intent  from  that  of  the  other  trad‐
ers.”41 
   This  argument  does  not  help  Mr.  Coscia.  The  Supreme 
Court has made clear that “[a] plaintiff who engages in some 
conduct  that  is  clearly  proscribed  cannot  complain  of  the 
vagueness  of  the  law  as  applied  to  the  conduct  of  others.” 


                                                 
           The purpose is clear: to prevent abusive trading practices 
           that artificially distort the market. That, in turn, only oc‐
           curs when there is intent to defraud by placing illusory 
           offers (or put another way, by placing offers with the in‐
           tent to cancel them before execution). 
R.124 at 7–8. In short, the district court’s point here is one that we already 
have made: the statute put Mr. Coscia on notice that, when he submitted 
offers with the purpose of cancelling them, his actions constituted spoof‐
ing for purposes of 7 U.S.C. § 6c(a)(5)(C), which is part of a larger statutory 
scheme  to  prevent  manipulation  of  the  market.  As  to  the second quote, 
although a conviction for spoofing does not require any showing of mar‐
ket manipulation, it is clear that the purpose of spoofing is to artificially 
skew markets and accordingly make a profit. As a result, describing the 
purpose of the anti‐spoofing provision as preventing practices that “arti‐
ficially  distort  the  market”  is  factually  accurate.  All  told,  neither  state‐
ment—issued  years  after  the  defendant’s  actual  conduct—suggests  the 
statute failed to put the defendant on notice as to the illegality of his ac‐
tions. 
41 Appellant’s Br. 44–45.  
22                                                        No. 16‐3017 

Holder v. Humanitarian Law Project, 561 U.S. 1, 18–19 (2010) (al‐
teration in original); see also United States v. Morris, 821 F.3d 
877, 879 (7th Cir. 2016) (“Vagueness challenges to statutes that 
do  not  involve  First  Amendment  interests  are  examined  in 
light of the facts of the case at hand.”). Rather, the defendant 
must prove that his prosecution arose from arbitrary enforce‐
ment.  As  explained  by  the  Second  Circuit,  this  inquiry  “in‐
volve[s]  determining  whether  the  conduct  at  issue  falls  so 
squarely in the core of what is prohibited by the law that there 
is no substantial concern about arbitrary enforcement because 
no reasonable enforcing officer could doubt the law’s applica‐
tion in the circumstances.” Farrell v. Burke, 449 F.3d 470, 494 
(2d Cir. 2006). 
    Mr. Coscia cannot claim that an impermissibly vague stat‐
ute has resulted in arbitrary enforcement because his conduct 
falls well within the provision’s prohibited conduct: he com‐
missioned a program designed to pump or deflate the market 
through the use of large orders that were specifically designed 
to  be  cancelled  if  they  ever  risked  actually  being  filled.  His 
program would cancel the large orders (1) after the passage 
of time, (2) if the small orders were filled, or (3) if a single large 
order was filled. Read together, these parameters clearly indi‐
cate an intent to cancel, which was further supported by his 
actual trading record. Accordingly, because Mr. Coscia’s be‐
havior clearly falls within the confines of the conduct prohib‐
ited by the statute, he cannot challenge any allegedly arbitrary 
enforcement that could hypothetically be suffered by a theo‐
retical legitimate trader.42 

                                                 
42 Mr. Coscia further contends that we should construe the anti‐spoofing 

provision to only apply to orders placed and cancelled during pre‐market 
No. 16‐3017                                                           23

    Moreover, even if Mr. Coscia could challenge the statute, 
we do not believe that it permits arbitrary enforcement. When 
we examine the possibility of a statute’s being enforced arbi‐
trarily, we focus on whether the statute “impermissibly dele‐
gates to law enforcement the authority to arrest and prosecute 
on ‘an ad hoc and subjective basis.’” Bell v. Keating, 697 F.3d 
445, 462 (7th Cir. 2012). In undertaking this inquiry, we have 
noted  that,  “[w]hen  the  government  must  prove  intent  and 
knowledge,  these  requirements  …  do  much  to  destroy  any 
force in the argument that application of the [statute] would 
be  so  unfair  that  it  must  be  held  invalid[.]”  United  States  v. 
Calimlim, 538 F.3d 706, 711 (7th Cir. 2008) (second, third, and 
fourth alterations in original) (internal citations omitted). We 
also have underscored “that a statute is not vague simply be‐
cause it requires law enforcement to exercise some degree of 
judgment.” Bell, 697 F.3d at 462. 
    The text of the anti‐spoofing provision requires that an in‐
dividual place orders with “the intent to cancel the bid or offer 
before execution.” 7 U.S.C. § 6c(a)(5)(C). This phrase imposes 
clear  restrictions  on  whom  a  prosecutor  can  charge  with 
spoofing;  prosecutors  can  charge  only  a  person  whom  they 
believe a jury will find possessed the requisite specific intent 
to cancel orders at the time they were placed. Criminal pros‐
ecution is thus limited to the pool of traders who exhibit the 
requisite  criminal  intent.  This  provision  certainly  does  not 
“vest[] virtually complete discretion in the hands of the po‐
lice.” Gresham v. Peterson, 225 F.3d 899, 907 (7th Cir. 2000) (in‐
ternal quotation marks omitted). 

                                                 
hours. We simply find no support for this argument in the statute’s plain 
language, which is broad and unrestrained by any temporal limitations.  
24                                                               No. 16‐3017 

    Importantly,  the  anti‐spoofing  statute’s  intent  require‐
ment  renders  spoofing  meaningfully  different  from  legal 
trades such as “stop‐loss orders” (“an order to sell a security 
once it reaches a certain price”)43 or “fill‐or‐kill orders” (“an 
order that must be executed in full immediately, or the entire 
order is cancelled”)44 because those orders are designed to be 
executed upon the arrival of certain subsequent events. Spoof‐
ing, on the other hand, requires, an intent to cancel the order 
at the time it was placed.45 The fundamental difference is that 
legal  trades  are  cancelled  only  following  a  condition  subse‐
quent to placing the order, whereas orders placed in a spoof‐
ing scheme are never intended to be filled at all. 
    At  bottom,  Mr.  Coscia’s  vagueness  challenge  fails.  The 
statute clearly defines the term spoofing, providing sufficient 
notice. Moreover, Mr. Coscia’s actions fall well within the core 
of the anti‐spoofing provision’s prohibited conduct, preclud‐
ing  any  claim  that  he  was  subject  to  arbitrary  enforcement. 
Furthermore,  even  if  his  behavior  were  not  well  within  the 
core of the anti‐spoofing provision’s prohibited conduct, the 
statute’s intent requirement clearly suggests that the statute 
does not allow for ad hoc or subjective prosecution. 

                                                 
43 Government’s Br. 36.  

44 Id.  

45 Mr. Coscia’s contention that “the Government perceives a distinction 

between orders placed with intent to fill under certain circumstances and 
those  placed  with  intent  to  cancel  under  certain  circumstances”  is  thus 
wholly inaccurate. Reply Br. 19 (emphasis in original). Mr. Coscia did not 
place  orders  with  the  intent  to  cancel  under  certain  circumstances—he 
placed orders with the present intent to always cancel the large orders. His 
purpose was not to trade on those orders, but rather to use them to shift 
the market up or down. 
No. 16‐3017                                                         25

                                  B. 
    Having determined that the anti‐spoofing provision is not 
void for vagueness, we next address Mr. Coscia’s contention 
that the evidence of record does not support his spoofing con‐
viction. “In reviewing a challenge to the sufficiency of the ev‐
idence, we view all the evidence and draw all reasonable in‐
ferences in the light most favorable to the prosecution and up‐
hold the verdict if any rational trier of fact could have found 
the  essential  elements  of  the  crime  beyond  a  reasonable 
doubt.”  United  States  v.  Khattab,  536  F.3d  765,  769  (7th  Cir. 
2008)  (internal  quotation  marks  omitted).  “[We]  will  not  … 
weigh the evidence or second‐guess the jury’s credibility de‐
terminations.” United States v. Stevens, 453 F.3d 963, 965 (7th 
Cir.  2006)  (citation  omitted).  Recognizing  that  “it  is  usually 
difficult or impossible to provide direct evidence of a defend‐
ant’s mental state,” we allow for criminal intent to be proven 
through circumstantial evidence. United States v. Morris, 576 
F.3d 661, 674 (7th Cir. 2009). 
   As  we  have  noted  earlier,  a  conviction  for  spoofing  re‐
quires that the prosecution prove beyond a reasonable doubt 
that Mr. Coscia knowingly entered bids or offers with the pre‐
sent  intent  to  cancel  the  bid  or  offer  prior  to  execution. 
Mr. Coscia’s trading history clearly indicates that he cancelled 
the vast majority of his large orders. Accordingly, the only is‐
sue is whether a rational trier of fact could have found that 
Mr.  Coscia  possessed an intent  to cancel the large  orders at 
the time he placed them. 
   A review of the trial evidence reveals the following. First, 
Mr.  Coscia’s  cancellations  represented  96%  of  all  Brent  fu‐
tures  cancellations  on  the  Intercontinental  Exchange  during 
26                                                      No. 16‐3017 

the two‐month period in which he employed his software.46 
Second,  on  the  Chicago  Mercantile  Exchange,  35.61%  of  his 
small orders were filled, whereas only 0.08% of his large or‐
ders were filled.47 Similarly, only 0.5% of his large orders were 
filled on the Intercontinental Exchange.48 Third, the designer 
of  the  programs,  Jeremiah  Park,  testified  that  the  programs 
were  designed  to  avoid  large  orders  being  filled.49  Fourth, 
Park further testified that the “quote orders” were “[u]sed to 
pump  [the] market,”  suggesting that  they were  designed to 
inflate prices through illusory orders.50 Fifth, according to one 
study, only 0.57% of Coscia’s large orders were on the market 
for  more  than  one  second,  whereas  65%  of  large  orders  en‐
tered  by  other  high‐frequency  traders  were  open  for  more 
than a second.51 Finally, Mathew Evans, the senior vice presi‐
dent of NERA Economic Consulting, testified that Coscia’s or‐
der‐to‐trade ratio was 1,592%, whereas the order‐to‐trade ra‐
tio for other market participants ranged from 91% to 264%.52 
As  explained  at  trial,  these  figures  “mean[]  that  Michael 
Coscia’s  average  order  [was]  much  larger  than  his  average 
trade”—i.e.,  it  further  suggests  that  the  large  orders  were 


                                                 
46 R.86 at 41 (Tr. 308). 

47 Id. at 127 (Tr. 394). 

48 Id. at 22 (Tr. 289). 

49 See id. at 198 (Tr. 465), at 231–32 (Tr. 498–99). 

50 Id. at 235 (Tr. 502). 

51 R.91 at 35–36 (Tr. 1281–82). 

52 Id. at 41 (Tr. 1287). 
No. 16‐3017                                                                  27

placed, not with the intent to actually consummate the trans‐
action, but rather to shift the market toward the artificial price 
at which the small orders were ultimately traded.53 
    We believe that, given this evidence, a rational trier of fact 
easily could have found that, at the time he placed his orders, 
Mr. Coscia had the “intent to cancel before execution.” As in 
all cases based upon circumstantial evidence, no single piece 
of  evidence  necessarily  establishes  spoofing.  Nonetheless, 
when  evaluated  in  its  totality,  the  cumulative  evidence  cer‐
tainly  allowed  a  rational  trier  of  fact  to  determine  that 
Mr. Coscia entered his orders with the intent to cancel them 
before their execution. 
                                                           
                                                    C. 
    Mr. Coscia also challenges his conviction for commodities 
fraud under 18 U.S.C. § 1348(1). This statute makes it a crime 
“to defraud any person in connection with any commodity for 
future delivery.” Id. The elements54 of this crime are (1) fraud‐
ulent intent, (2) a scheme or artifice to defraud, and (3) a nexus 

                                                 
53 Id.   

54 Mr. Coscia proposes a different formulation of these elements, stating 

that “there must be (a) proof of deceptive conduct, and (b) proof that the 
deception is ‘material.’” Appellant’s Br. 26. Nonetheless, the case that he 
cites in support of this formulation actually employs the more widely ac‐
cepted formulation that we have articulated above. See United States v. Hat‐
field, 724 F. Supp. 2d 321, 324 (E.D.N.Y. 2010) (“Under § 1348(1), the Gov‐
ernment must provide sufficient evidence to establish that Mr. Brooks had 
(1) ‘fraudulent intent’; (2) ‘a scheme or artifice to defraud’; and (3) ‘a nexus 
with a security.’”).  
28                                                             No. 16‐3017 

with a security.55 United States v. Mahaffy, 693 F.3d 113, 125 (2d 
Cir. 2012) (citing United States v. Motz, 652 F. Supp. 2d 284, 294 
(E.D.N.Y. 2009)). “False representations or material omissions 
are not required” for conviction under this provision. Id. 
   Mr.  Coscia  contends  that  the  jury  could  not  reasonably 
have found that he had a fraudulent intent because his con‐
duct was not fraudulent as a matter of law. He also contends 
that the court applied an incorrect materiality standard. We 
now turn to an examination of each of these submissions. 
       
                                                    1. 
     We first address Mr. Coscia’s view that the jury’s finding 
of  fraudulent  intent  was  not  supported  by  the  evidence  be‐
cause his conduct was, as a matter of law, not deceptive. In 
reviewing  challenges  to  the  sufficiency  of  the  evidence,  we 
“uphold  the  verdict  if  any  rational  trier  of  fact  could  have 
found the essential elements of the crime beyond a reasonable 
doubt.”  Khattab,  536  F.3d  at  769  (internal  quotation  marks 
omitted). 
    Mr.  Coscia  contends  that  because  “his  orders  were  fully 
executable and subject to legitimate market risk,” they were 
not, as a matter of law, fraudulent.56 In particular, he main‐
tains  that  his  “orders  were  left  open  in  the  market  long 
enough  that  other  traders  could—and  often  did—trade 



                                                 
55 The parties do not contest the presence of this element. 

56 Appellant’s Br. 27. 
No. 16‐3017                                                           29

against  them,  leading  to  thousands  of  completed  transac‐
tions.”57 He accordingly concludes that his “orders were not 
fraudulent or ‘illusory’ as a matter of law.”58 
    We  cannot  accept  this  argument.  At  bottom,  Mr.  Coscia 
“confuses  illusory  orders  with  an  illusion  of  market  move‐
ment.”59 The evidence of record supports the conclusion that 
Mr. Coscia designed a scheme to pump and deflate the mar‐
ket  through  the  placement  of  large  orders.  His  scheme  was 
deceitful because, at the time he placed the large orders, he 
intended to cancel the orders. As the district court correctly 
noted,  Mr.  Coscia’s  argument  “ignores  the  substantial  evi‐
dence suggesting that [he] never intended to fill [his] large or‐
ders and thus sought to manipulate the market for his own 
financial gain.”60 
    The evidence supporting the existence of a fraudulent in‐
tent is substantial. Jeremiah Park, who designed the computer 
program at Mr. Coscia’s behest, explained that the objective 
of the computer program was “to pump [the] market”61 and 
act “[l]ike a decoy.”62 It was intended to create the illusion of 
market movement. With Park,  Mr. Coscia designed a system 
that  used  large  orders  to  inflate  or  deflate  prices,  while  also 


                                                 
57 Id. at 27–28.  

58 Id. at 28. 

59 Government’s Br. 43 (emphasis in original).  

60 R.124 at 4.  

61 See R.86 at 235 (Tr. 502). 

62 Id. at 231 (Tr. 498). 
30                                                                  No. 16‐3017 

structuring that system to avoid the filling of large orders. The spe‐
cific  parameters  of  Mr.  Coscia’s  programs,  which  were  de‐
signed to cancel orders (1) based on the passage of time (usu‐
ally measured in milliseconds), (2) following the partial filling 
of the large orders, or (3) following the complete filling of the 
small orders,  suggests, strongly, fraudulent intent. The  pro‐
grams facilitated the consummation of small orders and ac‐
tively avoided the completion of large orders.63 That 0.08% of 
his  large  Chicago  Mercantile  Exchange  orders  were  filled 
does not make his scheme to shift artificially the market any 
less fraudulent.64 


                                                 
63 R.87 at 72 (Tr. 578).  

64 See R.86 at 127 (Tr. 394). Mr. Coscia additionally invites our attention to 

United States v. Radley, 659 F. Supp. 2d 803 (S.D. Tex. 2009), and CP Stone 
Fort Holdings, LLC v. Doe(s), No. 16 C 4991, 2016 WL 5934096 (N.D. Ill. Oct. 
11, 2016). Both are inapposite. 
      Radley involved a prosecution under 7 U.S.C. § 13(a)(2), which prohib‐
its  price  manipulation  and  cornering  of  commodities  in  interstate  com‐
merce. In that case, the defendants were charged with conspiring to ma‐
nipulate the price of TET propane by misleading “the market about the 
true supply of … TET propane.” 659 F. Supp. 2d at 807. Ultimately, the 
court held that “even if [the bids] were higher than any others, [they] were 
actually  bids,  and  when  they  were  accepted,  defendants  actually  went 
through with the transactions.” Id. at 815. Accordingly, “[s]ince defend‐
ants were willing and able to follow through on all of the bids, they were 
not misleading.” Id. CP Stone Fort Holdings, LLC similarly rejected a theory 
that the defendants’ orders could have “creat[ed] the false appearance of 
… a change in the supply and demand for the securities[]” in light of the 
fact  that  “all  of  the  offers  or  bids  were  legitimate  and  could  have  been 
matched at any time by a willing participant placing an aggressive order.” 
CP Stone Fort Holdings, LLC, 2016 WL 5934096, at *6.  
No. 16‐3017                                                                31

   The  evidence  contrasting  Mr.  Coscia’s  trading  patterns 
and those of legitimate traders was striking and also supports 
the jury’s conclusion of fraudulent intent. For example, John 
Redman, the director of compliance for Intercontinental Ex‐
change, testified that Mr. Coscia 
           would place a small buy or sell order in the mar‐
           ket, and then immediately after that, he would 
           place a series of much larger opposite orders in 
           the market, progressively improving price lev‐
           els  toward  the  previous  order  that  he  placed. 
           That  small  initial  order  would  trade,  and  then 
           the  large  order  would  be  canceled  and  be  re‐
           placed by a small order, and the large orders in 
           the  opposite  direction  will  have  previously 
           taken place.[65] 
                  
                                                 
     Neither case provides an apt analogy. Neither of these cases involved, 
as did this case, the development of a specific program to create the illu‐
sion of artificial market movement that included the use of large orders to 
inflate the price while also taking steps to avoid transactions in the large 
orders. Indeed, in Radley, the court specifically noted that the alleged facts 
fell “short of alleging an artificial price because none of these bidding tac‐
tics  is  anything  other  than  legitimate  forces  of  supply  and  demand.” 
Radley, 659 F. Supp. 2d at 815 (emphasis in original). Similarly, CP Stone 
Fort Holdings rejected a theory of securities fraud rooted in the proposition 
that, “if a subset of orders was ultimately cancelled, those orders, in hind‐
sight, must never have been intended to be executed.” 2016 WL 5934096, 
at *6 (internal quotation marks omitted). Here, however, Mr. Coscia arti‐
ficially moved the market by cancelling all but 0.08% of his large Chicago 
Mercantile Exchange orders. R.86 at 127 (Tr. 394).   
65 R.82 at 254 (Tr. 254). 
32                                                          No. 16‐3017 

Mr. Redman made clear that this was highly unusual,66  spe‐
cifically explaining that 
               What we normally see is people placing or‐
            ders of roughly the same size most of the time 
            and,  therefore,  there  aren’t  two  order  sizes  in 
            use  with  a  different  cancellation  rate  between 
            them. There’s just one order size in use and the 
            cancellation rate is, there’s just one.[67] 
Similar evidence was presented regarding Mr. Coscia’s trad‐
ing on the Chicago Mercantile Exchange, where 35.61% of his 
small orders were filled, whereas only 0.08% of his large or‐
ders were filled. In other words, Mr. Coscia’s trading patterns 
clearly indicated a desire to use the large orders as a means of 
shifting  the  market  equilibrium  toward  his  desired  price, 
while avoiding the actual completion of those large transac‐
tions. 
       
                                                    2. 
   Mr. Coscia also submits that the district court applied an 
incorrect standard of materiality when it instructed the jury 
that the alleged wrongdoing had to be “capable of influencing 
the decision of the person to whom it is addressed.”68 In his 

                                                 
66 R.86 at 85 (Tr. 352) (“Mr. Coscia was the only person we looked at in 

this time frame who would put in small orders with one cancellation rate 
and big orders with a completely different cancellation rate. That was un‐
usual.”). 
67 Id. at 25 (Tr. 292).  

68 R.92 at 177 (Tr. 1590).  
No. 16‐3017                                                                    33

view, the district court should have told the jury that the al‐
leged scheme had to be “reasonably calculated to deceive per‐
sons  of  ordinary  prudence”  and  that  “there  is  a  substantial 
likelihood  that  a  reasonable  investor  [or  trader]  would  con‐
sider  [the  deceptive  conduct]  important  in  making  a  deci‐
sion.”69 
    We review challenges to jury instructions de novo. United 
States v. Marr, 760 F.3d 733, 743 (7th Cir. 2014). Nevertheless, 
“[t]he district court is afforded substantial discretion with re‐
spect to the precise wording of instructions so long as the final 
result,  read  as  a  whole,  completely  and  correctly  states  the 
law.” Id. (internal quotation marks omitted). “We reverse only 
if the instructions as a whole do not correctly inform the jury 
of the applicable law and the jury is misled.” Id. 
    Our circuit does not have a specific pattern jury instruc‐
tion  for  commodities  fraud.  The  district  court  therefore 
adopted the jury instruction in our pattern jury instructions 
for mail, wire, and carrier fraud.70 This was an entirely rea‐
sonable decision. District courts often must craft instructions 

                                                 
69  Appellant’s  Br.  30  (alterations  in  original)  (internal  quotation  marks 

omitted). 
70 R.124 at 9–10. The instructions at trial read, in relevant part, as follows: 

               Counts  One  through  Six  of  the  indictment  charge 
           Mr. Coscia with commodities fraud. 
               In  order  for  you  to  find  Mr.  Coscia  guilty  of  this 
           charge, the government must prove each of the four fol‐
           lowing elements beyond a reasonable doubt: 
                 1.    there  was  a  scheme  to  defraud  any  person  as 
                       charged in the indictment; and 
34                                                                    No. 16‐3017 

for areas of law for which there is no pattern jury instruction. 
In such situations, borrowing from the jury instructions gov‐
erning analogous areas of law is entirely appropriate. See Chi‐
cago Coll. of Osteopathic Med. v. George A. Fuller Co., 719 F.2d 
1335, 1345 (7th Cir. 1983) (approving a jury instruction for the 
standard of care owed by architects based on the pattern jury 
instructions  outlining  the  standard  of  care  owed  by  physi‐
cians). Because section 1348 was modeled on the federal mail 
and  wire  fraud  statutes,  the  district  court  certainly  was  on 
solid  ground  in  looking  to  the  pattern  jury  instruction  for 
those offenses. See United States v. Wey, No. 15‐CR‐611 (AJN), 
2017  WL  237651,  at  *9  n.6  (S.D.N.Y.  Jan.  18,  2017)  (“Several 
courts have recognized that ‘because the text and legislative 
history of 18 U.S.C. § 1348 clearly establish that it was mod‐




                                                 
                 2.     Mr. Coscia knowingly executed the scheme; and 
                 3.     Mr. Coscia acted with the intent to defraud; and 
                 4.     the scheme was in connection with any commod‐
                        ity for future delivery. 
                  …. 
                A  scheme  to  defraud  any  person  means  a  plan  or 
           course of action intended to deceive or cheat another. A 
           scheme to defraud need not involve any false statement 
           or  misrepresentation  of  fact.  A  scheme  to  defraud  must  be 
           material, which means it is capable of influencing the decision 
           of the person to whom it is addressed. 
R.85 at 20–21 (emphasis added); see also R.92 at 169–70 (Tr. 1582–
83). 
No. 16‐3017                                                                        35

eled on the mail and wire fraud statutes,’ an analysis of Sec‐
tion 1348 ‘should be guided by the caselaw construing those 
statutes.’”).71 
    Moreover,  Mr.  Coscia’s  conduct  certainly  was  material 
even  under  his  own  formulation  of  materiality.72  The  evi‐
dence at trial showed that his course of action was not only 
“reasonably calculated to deceive” but also that actual inves‐
tors did find his actions “important in making a decision.” Jer‐
emiah  Park  clearly  related  that  Mr.  Coscia  had  expressed  a 
desire to “pump” the market, and thus deceive market partic‐
ipants  by  creating  illusory  depth,  satisfying  the  first  of  his 
new definitions. Moreover, market participants testified that 


                                                 
71 See also United States v. Motz, 652 F. Supp. 2d 284, 296 (E.D.N.Y. 2009) 

(explaining that “the text and legislative history of 18 U.S.C. § 1348 clearly 
establish  that  it  was  modeled  on  the  mail and  wire fraud statutes, [and 
that]  the  Court’s  analysis  should  be  guided  by  the  caselaw  construing 
those statutes”) (internal quotations omitted); United States v. Mahaffy, No. 
05‐CR‐613, 2006 WL 2224518,  at  *11 (E.D.N.Y.  Aug.  2,  2006) (explaining 
that “the text and legislative history of 18 U.S.C. § 1348 clearly establish 
that it was modeled on the mail and wire fraud statutes”).  
72 We are unpersuaded by the Government’s contention that this line of 

argument  is  waived.  Although  Mr.  Coscia  initially  proposed  a  jury  in‐
struction similar to that adopted by the district judge, R.59 at 4–6, he pre‐
served his objection by later seeking to amend that instruction, R.74. Cf. 
Wilson v. Kelkhoff, 86 F.3d 1438, 1442 (7th Cir. 1996) (“A party waives an 
argument on appeal if that argument related to a jury instruction and he 
failed  to  object  to  the  relevant  jury  instruction  below.”);  United States  v. 
DiSantis, 565 F.3d 354, 361 (7th Cir. 2009) (“The ‘touchstone’ of the waiver 
inquiry  is  ‘whether  and  to  what  extent  the  defendant  ha[s]  actually  ap‐
proved of the jury instructions assigned as error on appeal.’”) (alteration 
in original). 
36                                                                  No. 16‐3017 

(1) large orders induced firms to fill small orders,73 (2) algo‐
rithms were tricked by large orders, creating the illusion of an 
oversaturated market,74 and (3) Mr. Coscia’s actions even in‐
duced certain traders to leave the market altogether.75 In sum, 
Mr. Coscia’s actions were material regardless of whether we 
apply his standard or the district court’s. 
    In this respect, Mr. Coscia’s invocation of United States v. 
Finnerty,  474  F.  Supp.  2d  530  (S.D.N.Y.  2007),  aff’d,  553  F.3d 
143 (2d Cir. 2008), and Sullivan & Long, Inc. v. Scattered Corp., 
47  F.3d  857  (7th  Cir.  1995),  is  unpersuasive.  Mr.  Coscia  be‐
lieves that “the core principle arising from these decisions” is 
that “there can be no fraud where the underlying conduct is 
not contrary to reasonable expectations.”76 Although a trader 
may not have expected any given trade to remain on the mar‐
ket for any particular period of time,77 no trader expected a 




                                                 
73 R.88 at 31 (Tr. 636). 

74 Id. at 44–50 (Tr. 649–55). 

75 Id. at 59 (Tr. 664), at 105 (Tr. 710), at 137 (Tr. 742).  

76 Reply Br. 13.  

77 The cases more readily stand for the unremarkable rule that fraud re‐

quires  deception.  See  United  States  v.  Finnerty,  474  F.  Supp.  2d  530,  542 
(S.D.N.Y. 2007) (holding that the Government “failed to show that inter‐
positioning constituted a deceptive act within the meaning of the federal 
securities  laws  because  it  did  not  provide  proof  of  customer  expecta‐
tions”); Sullivan & Long, Inc. v. Scattered Corp., 47 F.3d 857, 864 (7th Cir. 
1995) (explaining that “there was no deception”).  
No. 16‐3017                                                                37

complex,  concerted  effort  not  only  to  pump  the  market  but 
also to create a totally non‐existent market.78 
    Mr. Coscia’s arguments related to “fill‐or‐kill orders” and 
“iceberg  orders”  are  also  unpersuasive.  Fill‐or‐kill  orders, 
“which are programmed to cancel if not filled immediately,”79 
and iceberg orders, which “are designed to obscure the true 
extent  of  supply  or  demand  that  lurks  beneath  the  order 
book,”80 are both different from the instant conduct because 
they  are  designed  to  be  executed  under  certain  conditions, 
whereas Mr. Coscia’s large orders were designed to evade ex‐
ecution. 
      

                                                    D. 
    We  address  now  Mr.  Coscia’s  argument  that  the  district 
court  erred  in  applying  a  fourteen‐point  loss  enhancement. 
“We review a district court’s interpretation and application of 
the guidelines de novo and its findings of fact for clear error.” 
United States v. White, 737 F.3d 1121, 1139 (7th Cir. 2013). 
    Mr.  Coscia  urges  that  the  district  court  erroneously  em‐
ployed his gain as a measure of loss in determining his sen‐
tence. It is clear that the defendant’s gain may be substituted 
for loss if there were losses that cannot reasonably be calcu‐


                                                 
78 See, e.g., R.88 at 50 (Tr. 655) (explaining the import of actual supply and 

demand in accurately pricing commodities). 
79 Appellant’s Br. 6. 

80 Id. at 8. Iceberg orders accomplish their goal of obscuring supply and 

demand by segmenting large orders into smaller orders. Michael Durbin, 
All About High‐Frequency Trading 54–55 (2010). 
38                                                     No. 16‐3017 

lated. See U.S.S.G. § 2B1.1 cmt. n. 3(B); cf. United States v. An‐
dersen, 45 F.3d 217, 221 (7th Cir. 1995) (“Generally the defend‐
ant’s gain may provide a reasonable approximation of a vic‐
tim’s  loss,  and  may  be  used  when  more  precise  means  of 
measuring  loss  are  unavailable.  The  Application  Notes  … 
specifically allow the defendants’ gain to be used as a basis 
for calculating an approximate loss when evidence of the ex‐
act amount of loss is not available.”) (interpreting predecessor 
guideline, § 2F1.1). Nonetheless, we will not substitute gain 
as a proxy for loss where there is “no means of determining 
whether [the defendant’s] gain is a reasonable estimate of [the 
victim’s] loss.” United States v. Vitek Supply Corp., 144 F.3d 476, 
490  (7th  Cir.  1998)  (interpreting  predecessor  guideline, 
§ 2F1.1). 
    After reviewing the record, we are satisfied that the dis‐
trict court did not err in applying the loss enhancement. The 
nature of Mr. Coscia’s trading made determining the when, 
where, and with whom of his transactions almost impossible; 
using his programs, he executed thousands of trades over a 
ten‐week period with innumerable counterparties. In such sit‐
uations,  where  the  loss  is  not  easily  ascertainable,  we  have 
held that “probable loss” “is ‘loss’ within the meaning of the 
guideline.” United States v. Vrdolyak, 593 F.3d 676, 681 (7th Cir. 
2010) (emphasis removed). 
   Applying  this  rule,  the  testimony  presented  at  trial  sup‐
ports a finding of probable loss. Some particular losses were 
documented and before the court. Twells testified that he lost 
$480 on trades with Mr. Coscia;81 Dermenchyan stated that he 

                                                 
81 R.88 at 30 (Tr. 635). 
No. 16‐3017                                                                39

“lost $10,000 over the course of an hour;”82 Gerko stated that 
“we  probably lost low hundreds  of thousands of dollars.”83 
Applying our deferential standard of review, we find that the 
district court did not err in finding loss. 
    The  district  court  also  was  correct  in  concluding  that  all 
losses  could  not  be  calculated  reasonably.  Mr.  Coscia’s 
scheme  was  complex,  involving  thousands  of  anonymous 
trades  executed  across  multiple  exchanges  with  numerous 
counterparties. Consequently, the hours of labor required to 
collect, collate, and analyze the relevant trading logs would 
have  imposed  an  insurmountable  logistical  burden  on  the 
prosecution. This case exemplifies the type of logistical bur‐
dens  the  gain‐for‐loss  approach  was  designed  to  alleviate. 
The district court therefore did not err in concluding that sub‐
stituting  gain  for  loss  was  reasonable.  Mr.  Coscia  made 
money  by  artificially  inflating  and  deflating  prices.  Every 
time he did so, he inflicted a loss.84 



                                                 
82 Id. at 51 (Tr. 656).   

83 Id. at 105 (Tr. 710). 

84 We recognize that these traders did not independently testify as to the 

identity of the counterparty in each of their losing transactions or the iden‐
tity of the spoofer; indeed, the anonymous nature of commodities trading 
would have prevented them from reasonably doing so. Nonetheless, there 
was substantial support establishing a connection between Mr. Coscia’s 
trades and the losses suffered by other market participants.  
    First,  the  parties  stipulated  to  the  user  identities  employed  by 
Mr. Coscia and the traders who worked for him. See R.86 at 88 (Tr. 355). 
These user identities were then used to collect relevant trading data and 
create summary charts. See, e.g., id. at 114 (Tr. 381) (“This chart represents 
40                                                               No. 16‐3017 

     Mr. Coscia disagrees. In his view, the district court “fun‐
damentally misapphrend[ed] the nature of futures markets” 
and unrealistically viewed the commodities market as “‘zero 
sum.’”85  He  proceeds  along  this  line  of  argument  in  three 
parts. First, he notes that the ultimate gain or loss enjoyed by 
a trader can be evaluated only after that commodity has been 
both purchased and sold. He then highlights that participants 
in futures markets established hedge positions and that “par‐
ties submit their orders not to individual counterparties but 
to  the  entire  market  simultaneously.”86  Ultimately,  he  con‐
tends  that  “the District Court’s decision to apply a 14‐point 
loss enhancement at sentencing was predicated on erroneous 

                                                 
various summary statistics surrounding a large order entry fill and can‐
cellations engaged by various Panther Tag 50s.”); see also R.86 at 91–92 (Tr. 
358–59), R.89 at 19–69 (Tr. 776–826). The summary charts, associated data, 
and derivative charts were in turn used to establish Mr. Coscia’s use of 
large orders to shift the market and, thus, the losses suffered by the other 
market participants. See, e.g., R.88 at 28–29 (Tr. 633–34) (testimony of Mr. 
Twells); id. at 102–06 (Tr. 707–11) (testimony of Mr. Gerko).  
    At  bottom,  the  Government  identified  Mr.  Coscia’s  user  identities, 
and  collected  trading  records  related  to  those  user  identities,  which 
showed the use of large orders to shift the market. The counterparties (i.e., 
the victims) then confirmed, based on their own records and recollections, 
that they had been involved in those trades and suffered a loss. Nothing 
else  was  required  because  any  trade  executed  in  Mr.  Coscia’s  artificial 
market involved a transaction at a skewed price—i.e., any party trading 
on the opposite side of the market from his small orders necessarily lost 
money even though it was impossible to say with any accuracy how much 
money.  
85 Appellant’s Br. 52.  

86 Id. at 53.  
No. 16‐3017                                                         41

findings concerning the reasonableness of using Coscia’s al‐
leged US $1.4 million gain as a proxy for losses and the proof 
of loss adduced at trial.”87 
    We do not think  that Mr. Coscia’s arguments rebut ade‐
quately the proposition that, in the environment of high speed 
trading, gain is a reasonable proxy for loss. Although a single 
trade  cannot  be  viewed  in  isolation,  the  fact  remains  that  a 
loss  resulting  from  a  trade  with  Mr.  Coscia  could  not  be 
purged  entirely  by  a  profit  on  any  subsequent  sale,  even 
where the latter sale resulted in a net profit. That profit neces‐
sarily  would  be  less  than  the  proceeds  earned  in  a  series  of 
transactions absent Mr. Coscia’s artificial prices. 
    We also believe that Mr. Coscia’s contention that gains or 
losses must be evaluated in relation to hedge positions in cash 
markets does not survive scrutiny. In particular, it seems to 
suggest that a loss in the futures markets may not actually be 
a loss due to positions in cash markets designed to set off any 
such  financial  hardship.  This  theory  essentially  would  ab‐
solve Mr. Coscia from the damage he inflicted on the market 
and  on  those  with  whom  he  traded  simply  because  at  least 
some victims had taken steps to insure themselves and their 
clients.  The  fact  remains  that  Mr.  Coscia’s  illegal  actions 
caused damage. His victims’ prudence in attempting to miti‐
gate such a loss does not require that the law ignore the initial 
damage caused by his actions. 
  Nor  does  it  make  a  difference  that  orders  initially  were 
made to the market as a whole. The reality remains that his 



                                                 
87 Id. at 51. 
42                                                     No. 16‐3017 

trades injured those who traded with him; these parties were 
always harmed by the artificial shift in market price. 
    Finally,  we  note  that  Mr.  Coscia’s  conduct  caused  the 
losses incurred; without his spoofing the price of the affected 
commodities would not have risen or fallen, and his counter‐
parties  would  not  have  overpaid  or  received  less  than  the 
price their commodity would otherwise have been worth. In 
the end, due to the complexity and nature of the crime, gain 
was a reasonable substitute for loss. 
       
                           Conclusion 
    Mr. Coscia engaged in ten weeks of trading during which 
he placed orders with the clear intent to cancel those orders 
prior to execution. As a result, Mr. Coscia violated the plain 
wording  of  the  Dodd‐Frank  Act’s  anti‐spoofing  provision. 
Mr. Coscia engaged in this behavior in order to inflate or de‐
flate the price of certain commodities. His trading accordingly 
also constituted commodities fraud. Finally, given the nature 
and  complexity  of  his  criminal  enterprise,  the  district  court 
did  not  err  in  imposing  a  fourteen‐point  loss  enhancement. 
For the foregoing reasons, Mr. Coscia’s conviction is affirmed. 
                                                       AFFIRMED